TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 19, 2019



                                       NO. 03-19-00396-CR


                                 Alvin Dejuan Melton, Appellant

                                                  v.

                                   The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record, the Court holds that appellant has not prosecuted his appeal. The appeal is thus subject to

dismissal. Therefore, the Court dismisses the appeal for want of prosecution. Appellant shall

pay all costs relating to this appeal, both in this Court and the court below.